                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


ERIC DIXON,
                                                 Civ. No. 18-13664 (KM)
      Plaintiff,
                                                         OPINION
      V.


COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.



KEVIN MCNULTY, U.S.D.J.:
     Plaintiff Eric Dixon brings this action pursuant to 42 U.S.C. § 405(g)
                                                                           Security
and 1383(c)(3), to review a final decision of the Commissioner of Social
                                                                              )
(“Commissioner”) denying his claims to Disability Insurance Benefits (“DIB”
                                                                              of
under Title II of the Social Security Act. Dixon seeks to reverse the finding
                                                                              ty
the Administrative Law Judge (“ALP’) that he has not met the Social Securi
Act’s definition of disabled for the period beginning July 13, 2013, the alleged
injury-onset date, through the date he was last insured, September 30, 2016.
      The issue presented is whether the decision of the AW to deny Dixon’s
application for DIB is supported by substantial evidence. For the reasons
                                                                              s.
stated below, this matter is remanded to the Commissioner for further finding
      A. Facts
                                                                                He
       Mr. Dixon is now 55 years old and has a high school diploma. (1?. 42)
has a history of severe low back problems. (R. 40) When Mr. Dixon was 49
                                                                          It is
years old, he reinjured his back as a result of a motor vehicle accident.
this injury that caused him to file for DIB. (R. 41)
      Prior to his injury in 2013, Mr. Dixon held various jobs, including
                                                                          day
working as a deliveryman, working on an assembly line, and working as a
laborer for a variety of companies, where he would assist with deliveries,
loading and unloading pallets, and loading and unloading trucks. (R. 42—45)
             1. Prior Low Back Surgeries
      In August 2005 Mr. Dixon had a lumbar discectomy to correct a
ruptured disc in his lower back. (R. 285, 288) Nearly a month after surgery,
Mr. Dixon reported that he was free of pain but had some residual numbness.
(R. 283) Mr. Dixon was then free of back pain for a number of years. (R. 302)
      However, in 2009, his back pain returned. On April 24, 2009, Mr. Dixon
again had to have surgery to correct herniated discs. (R. 297) This time, Mr.
Dixon underwent a lumbar interbody fusion whereby a metal rod was fused to
his spine. (R. 297—99) Mr. Dixon was discharged from the hospital after five
days and referred to rehab as well as to pain management care. (R. 302)
             2. July2013 Injury
       On July 13, 2013, Mr. Dixon was walking in a crosswalk when he was
                                                                                s
hit by a vehicle and thrown to the ground. (R. 47, 352) He was taken to Trinita
Regional Medical Center for treatment, and was discharged the same day. (R.
303—4) He was treated for pain to his left side as well as head, back, and neck.
(1?. 307—8) On a scale of 1 to 10, he stated that his pain was a 4. (R. 309) After
being provided with pain mediation, he stated that he felt better. (R. 310)
Several CT scans and exams were performed. (R. 311—31) There was no
                                                                             it
definitive evidence that Mr. Dixon had fractured anything (R. 321); however,
appears that Mr. Dixon received treatment to his arm in the form of an ace
bandage and splint. (1?. 322—3 1)
      Mr. Dixon asserts that as a result of the accident, he has had daily pain
throughout his lower back. (R. 50). The pain radiates through his left leg. (Id.)
                                                                                or
The pain, says Mr. Dixon, is there all the time and he rated his pain at a five
six out of ten. (Id.) If he stands for 10 minutes, the pain in his back and leg
 increases. (R. 50—5 1) Mr. Dixon also asserts that his leg gives out at times. To
 assist with walking, Mr. Dixon has transitioned from a prescribed cane to a
 heavier walking stick. (R. 5 1—52) However, Mr. Dixon testified that he is only



                                             2
able to walk a block at a time, and even then only at a slow pace, before the
pain in his back forces him to rest. (R. 57)
      Mr. Dixon stated that he has also experienced intermittent pain in his
neck as a result of the accident. (R. 53) His neck pain is less predictable;
anything could cause his neck to hurt, such as changes in the weather or
                                                                         has
sudden movements. (R. 53—54) To treat his pain, Mr. Dixon states that he
                                                                         (R.
gone to physical therapy, takes pain medication, and wears a back brace.
                                                                               he
54—56, 60—61) An effect of the pain medication, Mr. Dixon testified, is that
finds it difficult to concentrate or stay awake. (R. 63) He finds sitting more than
                                                                              g
15-20 minutes to be difficult and has difficulty’ getting comfortable sleepin (R.
                                                                          (R. 59)
59—60, 62) Mr. Dixon is most comfortable lying down with his feet up.
      Between his discharge from the hospital on July 13, 2013 and January
                                                                        his
2014, it appears that Mr. Dixon received pain management treatment for
back. (R. 352, 358) However, the record does not contain any medical reports
                                                                             l
for the treatments in that period. The administrative record contains medica
records that resume on January 8, 2014.
      On January 8, 2014, Mr. Dixon was seen for chiropractic treatment by
                                                                            ted
Dr. Richard Ryan at Northeast Spine & Wellness Center. Mr. Dixon presen
                                                                       elbow
with severe back pain that radiated down his right leg to his foot and
                                                                             s of
and hip pain. (1?. 358) Dr. Ryan found that Mr. Dixon’s deep tendon reflexe
                                                                        the lower
his lower left extremities were sluggish and muscle strength testing of
                                                                       d report
extremities showed weakens due to pain. (Id.) Dr. Ryan wrote a detaile
                                                                         sed
and found that Mr. Dixon suffered from decreased joint mobility, decrea
range of motion of his spine, spasms and muscle weakness, vertebral
                                                                           s
tenderness, muscle soreness, and soft tissue swelling. (R. 359) Mr. Dixon’
 symptoms required “acute relief care to decrease daily recurring pain
                                                                             Dixon
 associated with activities of daily living.” (R. 359) Dr. Ryan referred Mr.
 to a spine surgeon (Dr. Ani Nasser) and ordered physical therapy. (Id.)
        On January 24, 2014, Mr. Dixon was seen by Dr. Nasser at the
                                                                           “pain is
 Orthopaedic Spine Institute. Mr. Dixon reported to Dr. Nasser that his
                                                                        onal
 present constantly. Qualitatively, the pain is rated as severe. Functi

                                               3
impairment is very severe   — then present the patient is unable to carry out any
daily activities. The pain interferes with sleep regularly. Since onset, the overall
                                                                              in
severity of the pain has greatly increased.” (R. 352) He reported weakness
                                                                                Dr.
his lower extremities and decreased exercise tolerance. Upon evaluation by
Nasser, Mr. Dixon’s musculoskeletal evaluation was normal, although his
ability to bend or extend his back was restricted. (R. 354) The neurological and
psychiatric evaluations noted that Mr. Dixon had normal orientation and had
intact muscle strength. (1?. 354) Nevertheless, Dr. Nassar noted that his
condition with respect to his back was “unstable” and his preexisting back
symptoms were aggravated by the July 13, 2013 motor vehicle accident. (R.
                                                                          355)
354—55) Dr. Nasser ordered follow-up testing to be done on Mr. Dixon. (R.
Mr. Dixon’s insurance denied coverage for these tests. (R. 358—79)
                                                                         Dr.
      Between February and April 2014, Mr. Dixon continued to be seen by
                                                                     ’s
Ryan and Dr. Nasser. In general, Dr. Ryan’s assessments of Mr. Dixon
physical condition are markedly different from the formulaic assessments
reported by Dr. Nasser.
                                                                              d
       Dr. Nasser next saw Mr. Dixon on February 7, 2014. Mr. Dixon reporte
                                                                          his
that the severity of his pain had decreased to a moderate level and that
pain now interfered with some daily activities rather than all. (R. 348).
                                                                      remained
However, he still reported that his weakness and exercise intolerance
                                                                      tal,
unchanged. Again, Dr. Nasser reported that Mr. Dixon’s musculoskele
neurological, and psychiatric evaluations were normal. (R. 349—50)
      Three days later, on February 10, 2014, Dr. Ryan re-evaluated Mr. Dixon
                                                                  tender
 and continued to find that Mr. Dixon suffered from pain, spasms,
                                                                       and
 muscles in his back, swelling with tenderness in his spine, weakness,
                                                                        that Mr.
 decreased joint mobility. (R. 361—62) It was still Dr. Ryan’s opinion
                                                                       (R. 362)
 Dixon “required acute relief care to decrease daily recurring pain.”
                                                                   2014,
      Dr. Nasser saw Mr. Dixon three more times, on February 28,
                                                                  visits are
 March 14, 2014, and April 16, 2014. The reports from these three
                                                                       , Mr. Dixon
 substantively identical. During the February 28th visit to Dr. Nasser
                                                                        activity
 stated that his pain was getting worse and that the weather and any

                                              4
                                                                               but
bothered his back. (R. 344) Dr. Nasser continued to report normal findings,
noted that “it is medically necessary for patient to have testing which is directly
related to the accident.” (R. 347) The March and April reports continue to
highlight that Mr. Dixon’s pain, weakness, and inability to exercise remained
unchanged, while his musculoskeletal, neurological, and psychiatric
evaluations were normal.
      In the first half of 2014, Mr. Dixon continued to receive physical
therapy—electrical! muscle stimulation, strengthening exercises, and
                                                                              e in
stretching exercises (R. 369—78), but his physical condition did not improv
response to the therapy. (Id.; see also 1?. 338). By contrast to Dr. Nasser’s
                                                                               d
reports during this time, Dr. Ryan continued to note that Mr. Dixon suffere
from, for example, pain, muscle spasms, and tenderness. (1?. 364—66) Dr. Ryan
                                                                         pain
added in his March 2014 report that Mr. Dixon’s “gait is hampered due to
                                                                      getting
and weakness. The patient has a lot of problem getting out of bed and
up from a seated position.” (Id.)
     Dr. Ryan’s findings are consistent with those of Nurse Practitioner
                                                                      the
Lauren De Lucia in June 2014. On June 24, 2014, nearly a year after
                                                                       and
accident, NP De Lucia noted that Mr. Dixon was unable to hold his body
                                                                  upright
head erect and that he was unbalanced. (R. 387) Mr. Dixon had an
                                                                        . (R.
posture and good spinal alignment but had poor muscle/strength/tone
                                                                    r spine,
388) He had decreased flexion, rotation, and extension of his lumba
                                                                        ogically,
unsteady gait, but was able to walk on his heels and toes. (Id.) Neurol
                                                                          was
NP De Lucia found, he had good immediate recall, his thought process
                                                                        fluid.
 intact, his perceptions were appropriate, and his speech was clear and
 (Id.)
                                                                              d
       On July 22, 2014, Mr. Dixon returned to see NP De Lucia, who reporte
                                                                      moderate
 that his back problems had improved, but he was still suffering from
                                                                    posture, but
 to severe pain. (R. 391) His balance had improved, he had upright
                                                                   lumbar
 still had poor muscle strength, decreased mobility, and decreased
 movement. (1?. 393)



                                             5
      In August 2014, Mr. Dixon reported no change in his condition, NP De
Lucia’s August report is similar to her July 2014 report. (R. 396—402) In
September 2014, Mr. Dixon reported that his pain had again worsened. (R.
                                                                          ion.
402) In October 2014, Mr. Dixon reported no further changes to his condit
(R. 407).
     In September 2014, Mr. Dixon had a CT scan that revealed a
                                                                      lotic
decompressed spinal canal, post-surgical changes at L4-S1, and spondy
changes at L3-L4. (R. 451)
      On October 6, 2014, nearly sixteen months after the July 2013 car
                                                                   Dr. Betty
accident, Mr. Dixon was seen by the state’s consultative examiner,
                                                                       that Mr.
Vekhnis, at the Physical Rehabilitation Center, LLP. Dr. Vekhnis noted
                                                                      s and a
Dixon’s September 30, 2014 lumbar spine CT showed surgical change
                                                                         could
decompressed spinal canal. (R. 379) Dr. Vekhnis noted that Mr. Dixon
                                                                           to
walk in the office without a cane, had a normal heel to toe gait, was able
                                                                      examined
walk on his heels and toes, and did not squat. (R. 379). Dr. Vekhnis
                                                                       he had
Mr. Dixon’s spine, noting that there was no vertebral tenderness and
                                                                   could walk
full range of motion. (R. 379). Her impression was that Mr. Dixon
                                                                    for fine
short distances without a cane and has normal function of his hands
                                                                “passive
and gross motor manipulations. (R. 380). Dr. Vekhnis included a
                                                                    chart is not
range of motion chart” in her assessment. (1?. 38 1—83) Most of the
                                                                Dixon has
filled in; however, the lumbar spine portion indicates that Mr.
                                                                     straight leg
normal muscle strength (5/5) but that he received a 60/90 on the
                                                                  results when
test when in the supine position. Dr. Vekhnis did not fill in the
 Mr. Dixon was sitting. (R. 382)
                                                                         unit,
       In November 2014, NP De Lucia was able to get Mr. Dixon a TENS
                                                                   the use of
 and Mr. Dixon reported that his functionality was increasing with
 that unit. As a result he was able to walk more, bend more, and perform
                                                                     Lucia in
 activities of daily living. (R. 416—17). He was seen again by NP De
                                                                   Lucia noted
 December 2014 and was fitted for a back brace. (1?. 422) NP De
                                                                 Lucia
 continued progress through use of the TENS unit. (R. 423) NP De
                                                                  s were
 continued to see Mr. Dixon monthly through February 2015 (record

                                            6
provided through February 2015 per the State’s January 30, 2015 document
request). (R. 424—34) NP De Lucia’s January and February reports are similar
to her November report in that she notes that Mr. Dixon’s functionality was
increasing with use of the TENS unit and back brace. (Id.)
      In April 2016, nearly three years after the car accident, Mr. Dixon was
seen by Dr. Edwin Constantino, and he continued to see Dr. Constantino
through March 2017. Dr. Constantino noted in April 2016 that Mr. Dixon’s
lumbar spine had decreased rotation, flexion, and extension and that he had
decreased range of motion. (1?. 448) Dr. Constantino continued to note from
each visit from April 2016 to March 2017 that Mr. Dixon had a decreased range
of motion and had decreased rotation, flexion, and extension in his lumbar
spine. (R. 435, 438—4 1, 445—46). However, in May 2016, Dr. Constantino noted
that Mr. Dixon’s pain medication and TENS unit helped alleviate his pain, (R.
447). Throughout 2016, Mr. Dixon continued to report occasions where his
pain radiated to his lower extremities (R. 441, 445) but at times his pain also
decreased and was sufficiently managed by pain medication. (R 435, 440, 444,
446)
             3.   Disability Determination
     On October 16, 2014, the State’s physician, Dr. Deogracias Bustos,
completed a disability determination explanation. (1?. 106—115) Dr. Bustos
reviewed records from the New England Spine & Wellness Center, THnitas
                                                                           the
Hospital, and Dr. Nasser. (R. 110) Dr. Bustos summarized his findings from
                                                                           24,
records from N.E. Spine & Weilness Center from January 2014 to April
2014 as follows: “severe low back pain radiating to rt leg to the foot, pain level
10/10” and “decreased sensation rt L5 and 21, muscle strength weakness  —




due to pain b/l lumbar flexor   some muscle spasm, tenderness” (R. 110)
                                  .   .   .




 During a similar time period, Dr. Bustos summarized the records from Dr.
 Nasser as follows “LS no tenderness / no muscle spasm, ROM
                          —
                                                                        —




 flexion/extension   —   restricted due to low back pain UE/LE   —   normal rom,

 muscle strength and ton and stability” (R. 110) Finally, Dr. Bustos summarized
                                                                            l
 an October 6, 2014 visit were Mr. Dixon was “able to walk w/o cane, norma

                                              7
heel toe gait, came to the office using straight cane, lumbar brace, able to walk
on heels and toes, unable to squat, normal function of the hand.” (R. 111)
Ultimately Dr. Bustos determined that Mr. Dixon suffered from two severe
impairments: a spine disorder and obesity. (R. 111) He determined that Mr.
Dixon’s RFC was such that he could occasionally lift items weighing 20
pounds, frequently lift items weighing 10 pounds, could stand for 4 hours and
sit about 6 hours in an 8-hour workday. (1?. 112) Dr. Bustos also found that
Mr. Dixon could climb stairs, balance, stoop, crouch and crawl occasionally,
but could never climb ladders. Based on his review, Dr. Bustos found that Mr.
Dixon was not limited to unskilled work and could sustain a sedentary job. (R.
114)
     Mr. Dixon sought reconsideration of these findings alleging that his
symptoms were getting worse. (R. 122) Mr. Dixon submitted additional medical
records from a February 4, 2015 examination by Del Lucia Advance. That
examination rendered the following results: “Cervical: normal flexion and
extension, cervical axial compress, negative, faber decreased, lumbar flexion
decreased, lumbar rotation and extension decreased. SGR: negative, Smooth
steady gait with good coordination    .   .       .       mobility decreased. Extremities LUE
5/5, LLE: 4/5 RUE: 5/5, RLE: 4/5.             .       .   .   neurologically normal.” (R. 122) Based

on this evaluation, Dr. Bustos’s findings were confirmed. (R, 125)
       B. Procedural History
       On May 27, 2014, Mr. Dixon applied for DIB. (R. 17) The application was
 denied initially (R. 128) and on rehearing. (R. 136) On April 7, 2017 the AU
 held a hearing. (R. 36)
       On July 14, 2017, the AU issued a decision (R. 17—29) denying disability
 benefits on the ground that Mr. Dixon was still able to perform work at step
 five of the sequential evaluation. (Id.)
        Mr. Dixon appealed. On July 12, 2018, the Appeals Council concluded
 that there were no grounds for review and affirmed the decision of the AU. (R.
 1)



                                                                S
      On September 7, 2018, Mr. Dixon filed this action seeking to overturn
the AU’s decision to deny benefits. Initially assigned to Chief Judge Linares,
the case was reassigned to me upon Judge Linares’s retirement. (DE 12)
 I.   DISCUSSION
      A. Standard of Review
      As to all legal issues, this Court conducts a plenary’ review. See
Schaudeck v. Comm’r of Soc. Sec., 181 F.3d 429, 431 (3d Cir. 1999). As to
factual findings, this Court adheres to the AU’s findings, as long as they are
supported by substantial evidence. Jones v. Bamhad, 364 F.3d 501, 503 (3d
Cir. 2004) (citing 42 U.S.C. § 405(g)). Where facts are disputed, this Court will
“determine whether the administrative record contains substantial evidence
supporting the findings.” Sykes u. Apfel, 228 F.3d 259, 262 (3d Cir. 2000).
“Substantial evidence is such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Zimsak u. Coluin, 777 F.3d 607,
610 (3d Cir. 2014) (internal quotation marks and citation omitted). Substantial
evidence “is more than a mere scintilla but may be somewhat less than a
preponderance of the evidence.” Id. (internal quotation marks and citation
omitted).
      When there is substantial evidence to support the AU’s factual findings,
this Court must abide by them. See Jones, 364 F.3d at 503 (citing 42 U.S.C. §
405(g)); Zimsak, 777 F.3d at 610-11 (“[W]e are mindful that we must not
substitute our own judgment for that of the fact finder.”). This Court may,
under 42 U.S.C. § 405(g), affirm, modify, or reverse the Commissioner’s
decision, or it may remand the matter to the Commissioner for a rehearing.
Podedworny v. Harris, 745 F.2d 210, 221 (3d Cir. 1984); Bordes v. Comm’rof
Soc. Sec., 235 F. App’x 853, 865—66 (3d Cir. 2007). A person is deemed unable
to engage in substantial gainful activity
       only if his physical or mental impairment or impairments are of
       such severity that he is not only unable to do his previous work
       but cannot, considering his age, education, and work experience,
       engage in any other kind of substantial gainful work which exists
       in the national economy, regardless of whether such work exists in


                                            9
      the immediate area in which he lives, or whether a specific job
      vacancy exists for him, or whether he would be hired if he applied
      for work. For purposes of the preceding sentence (with respect to
      any individual), “work which exists in the national economy”
      means work which exists in significant numbers either in the
      region where such individual lives or in several regions of the
      country.

42 U.S.C.   § 1382c(a)(3)(B).
     In reaching a decision, an AM is only required to addressed relevant
examinations, opinion evidence, and the claimant’s complaints. See Cotter v.
Harris, 650 F.2d 481, 482 (3d Cir. 1981) (An AM is only required to “indicate
that s/he has considered all the evidence, both for and against the claim, and
provide some explanation of why s/he has rejected probative evidence.
ITihe AM is not required to supply a comprehensive explanation for the
rejection of evidence; in most cases, a sentence or short paragraph would
probably suffice.”).
      Remand is proper if the record is incomplete, or if there is a lack of
substantial evidence to support a definitive finding on one or more steps of the
five-step inquiry. See Podedworny, 745 F.2d at 22 1—22. Remand is also proper
if the AM’s decision lacks adequate reasoning or support for its conclusions, or
if it contains illogical or contradictory findings. See Burnett v. Comm’r of Soc.
Sec., 220 F.3d 112, 119—20 (3d Cir. 2000).
      B. The Social Security Act and the Five-Step Process
      Under the authority of the Social Security Act, the Administration has
established a five-step evaluation process for determining whether a claimant
is disabled and entitled to benefits. 20 C.F.R.   § 404.1520, 4 16.920. This
Court’s review necessarily incorporates a determination of whether the AM
properly followed the five-step process prescribed by regulation. The steps may
be briefly summarized as follows:
       Step One: Determine whether the claimant has engaged in substantial
gainful activity since the onset date of the alleged disability. 20 C.F.R.   §




                                             10
404.1520(b), 416.920(b). If yes, the claimant is not disabled. If not, move to
step two.
     Step Two: Determine if the claimant’s alleged impairment, or
                                                                            not,
combination of impairments, is “severe.” Id. § 404.1520(c), 4 16.920(c). If
                                                                       move to
the claimant is not disabled. If the claimant has a severe impairment,
step three.
       Step Three: Determine whether the impairment meets or equals the
criteria of any impairment found in the Listing of Impairments. 20 C.F.R. Pt.
                                                                               high
404, subpt. P, app. 1, Pt. A. (Those Part A criteria are purposely set at a
level to identify clear cases of disability without further analysis). If so, the
                                                                             four.
claimant is automatically eligible to receive benefits; if not, move to step
Id.   § 404.1520(d), 4 16.920(d).
     Step Four: Determine whether, despite any severe impairment, the
claimant retains the Residual Functional Capacity (“RFC”) to perform past
relevant work. Id.     § 404.1520(e)—rn, 416.920(e)—W. If yes, the claimant is not
disabled. If not, move to step five.
    Step Five: At this point, the burden shifts to the Commissioner to
demonstrate that the claimant, considering his age, education, work
experience, and RFC, is capable of performing jobs that exist in significant
numbers in the national economy. 20 C.F.R. § 404.1520(g), 4 16.920(g);
                                                                           see

 also Poulos   p.   Comm’r of Soc. Sec., 474 F.3d 88, 91-92 (3d Cir. 2007). If so,
 benefits will be denied; if not, they will be awarded.
       Dixon’s appeal hinges on the ALPs findings at step three and as to his
                                                                          (P1. Br.
 RFC findings, which he says are not supported by substantial evidence.
                                                                    l diagnosis
 at 14—15). As to Mr. Dixon’s RFC, a claimant’s RFC is not a medica
                                                                     ed to the
 as such. See Titles if & XVI: Med. Source Opinions on Issues Reserv
                                                                    Instead, it is
 Comm’r, SSR 96-5P, 1996 WL 374183 at *2 (S.S.A. July 2, 1996).
                                                                   also Pintal v.
 an administrative finding reserved for the Commissioner. Id.; see
                                                                      te legal
 Comm’rof Soc. Sec., 602 F. App’x 84, 87 (3d Cir. 2015) (“The ultima
                                                                      also
 determination of disability is reserved for the Commissioner.”); see



                                                 11
                                                                    inions that a
Robinson v. Colvin, 137 F. Supp. 3d 630, 644 (D. Del. 2015) (“[O]p
                                                                    and are not
claimant is ‘disabled’ or ‘unable to work’ are not medical opinions
                                                                    claimant is
given special significance because opinions as to whether or not a
                                                                          (“A
disabled are reserved for the Commissioner.”); 20 C.F.R. § 404.1527(d)
                                                                  to work’ does
statement by a medical source that you are ‘disabled’ or ‘unable
not mean that we will determine that you are disabled.”).
                                                                         ing
      An AU is not bound by the capacity determinations of a treat
                                                                    2011). Indeed,
physician. See Brown v. Astrue, 649 F.3d 193, 197 n.2 (3d Cir.
                                                                   d for the AU
the determination of disability is legal in nature, and is reserve
                                                                     v. Bamhart, 78
within the constraints of the statute and regulations. See Mays
F. App’x 808, 813 (3d Cir. 2003) (“[T]he AU.       is not required to seek a
                                                           .   .




                                                                            WL
separate expert medical opinion.”); Glass v. Coluin, No. 14-237, 2015
                                                                        to choosing
5732175 at *1 (W.D. Pa. Sept. 30, 2015) (“{T]he AU is not limited
between competing opinions in the record      .    .
                                                       .



                                                              are well-
     Medical opinions need be credited by the AU only if they
                                                            y diagnostic
supported by medically acceptable clinical and laborator
                                                                evidence in the
techniques and not inconsistent with the other substantial
                                                                 te, elect to
record. 20 C.F.R. § 404.1527(c)(2). An AU may, if appropria
                                                                   n is not supported
disregard a medical opinion entirely: “tIlf a physician’s opinio
                                                              tantial evidence, it
by clinical evidence or if it is inconsistent with other subs
                                                                  , 76 F.3d 585 (4th
should be accorded significantly less weight.” Craig v. Chater
                                                                      9 at *4 (E.D.
Cir. 1996); see also Irey v. Colvin, No. 13-7423, 2016 WL 33701
                                                                of any one
Pa. Jan. 27, 2016) (“[T}he AU is not bound by the opinion
                                                                    ort or a finding of
physicianfl and can reject an opinion if there is a lack of supp
 contradictory evidence in the record.”).
       C. The AU’s Decision
                                                                  Mr. Dixon was
       On July 14, 2017, the AU issued a decision finding that
                                                             (R. 29) The AU
 not disabled within the meaning of the Social Security Act.
                                                            also determined that,
 determined that Dixon’s impairments were severe, but he
                                                               was capable of
 given Dixon’s age, education, work experience, and RFC, he



                                                  12
                                                                     cant
making a successful adjustment to other jobs that existed in signifi
numbers in the national economy. (R. 28)
                                                                         that
      The AW followed the five-step process outlined above to determine
                                                                      s:
Ramos was not disabled. The AU’s findings are summarized as follow
      Step One: At step one, the AU determined that Dixon had not
                                                                      engaged
                                                                      July 13,
in substantial gainful activity for a continuous 12-month period from
2013 to September 30, 2016. (1?. 19)
                                                                           ing
      Step Two: At step two, the AU determined that Dixon had the follow
                                                                 . (R. 19)
severe impairments: lumbar degenerative disc disease and obesity
                                                                             have
      Step Three: At step three, the AU determined that Dixon did not
                                                                         equaled
an impairment or combination of impairments that met or medically
                                                                     subpt. P.,
the severity of one of the listed impairments in 20 C.F.R. Pt. 404,
                                                                          finding
app. 1. (R. 19—20) The AU made particular reference to Listing 1.04,’
                                                                    criteria listed.
that claimant’s impairments did not meet or medically equal the
(R. 20)
                                                                      Dixon’s
     Step Four: At step four, the AL] determined that based on Mr.
                                                              that he had the
RFC, he could not perform his past relevant work (R. 28), but


       1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal
                                                                           , facet arthritis,
arachnoiditis, spinal stenosis, osteoarthritis, degenerative disc disease
                                                                          the cauda
vertebral fracture), resulting in compromise of a nerve root (including
equina) or the spinal cord. With:
                                                                          ic distribution of
A. Evidence of nerve root compression characterized by neuro-anatom
                                                                             ted muscle
pain, limitation of motion of the spine, motor loss (atrophy with associa
                                                         y or reflex loss  and,  if there is
weakness or muscle weakness) accompanied by sensor
                                                                            and  supine );
involvement of the lower back, positive straight-leg raising test (sitting
      OR
                                                                       r report of tissue
 B. Spinal arachnoiditis, confu-rned by an operative note or patholo
                                                        g, manife sted  by severe burning
 biopsy, or by appropriate medically acceptable imagin
                                                                      n or posture more
 or painful dysesthesia, resulting in the need for changes in positio
 than once every 2 hours;
      OR
                                                                     shed by findings on
 C. Lumbar spinal stenosis resulting in pseudoclaudication, establi
                                                                    nonrad icular pain
 appropriate medically acceptable imaging, manifested by chronic
                                                                              in
 and weakness, and resulting in inability to ambulate effectively, as defined
 1 .OOB2b.


                                                 13
                                                                     16.967(b)
RFC to perform light work as defined in 20 C.F.R. 4404.1567(b) and 4
with additional limitations. (R. 20—27).
      The AU found that Dixon’s RFC limited him to performing light work
with the following limitations:
      [T]he claimant can stand and walk for a combined total of 4 hours
      in an 8 hour work day; occasionally climb ramps and stairs; never
      climb ladders, ropes or scaffolds; occasionally balance;
      occasionally stoop, kneel, crouch, crawl. The claimant must be
      permitted to stand and stretch at the workstation for 1-5 minutes
      after 30 minutes si[t]ting, and to sit for 1-5 minutes at the
      workstation after 30 minutes of standing or walking, while
      continuing work tasks. Further, due to pain and other symptoms,
       the claimant would be absent form work 1 day per month on
      average, and would be off task 5% of the work day.
                                                                     ny
(R. 21) The AU determined that notwithstanding Mr. Dixon’s testimo
                                                                       the
regarding his physical pain and limitations, his statements concerning
                                                                          entirely
“intensity, persistence and limiting effects of [his] symptoms [were] not
                                                                               23)
consistent with the medical evidence and other evidence in the record.” (R.
                                                                          ion,
      Step Five: At step five, the AU considered Mr. Dixon’s age, educat
work experience and RFC in conjunction with the Medical-Vocational
                                                                          the
Guidelines. (R. 28—29) Relying on the testimony of the vocational expert,
                                                                    (1)
AU identified several representative jobs that Dixon could perform:
assembler/arranger; (2) information clerk; and (3) fund raiser.
                                                                         at any
       Accordingly, the AU determined that Mr. Dixon was not disabled
                                                                    September
 point, as defined by the Social Securiw Act, from July 13, 2013 to
 30, 2016. (1?. 19)
       D. Analysis of Mr. Dixon’s Appeal
               1. The AU’s Step Three Evaluation
                                                                              ment
       At step three, the AU found that Mr. Dixon does not have an impair
                                                                     severity of
 or combination of impairments that meets or medically equals the
                                                                     1. (R. 19—20)
 one of the listed impairments in 20 C.F.R. Pt. 404, subpt. P., app.
                                                                       s his
 Mr. Dixon argues that the AU erred at step three by failing to addres
                                                                    ).
 obesity and failing to address medical equivalents. (P1. Br. 14—29


                                            14
                      i.     Discussion of Obesity

      Obesity was removed as a “listed impairment” in 1999, but, as the Third
Circuit has recognized, “this did not eliminate obesity as a cause of disability.
To the contrary, the Commissioner promulgated [Social Security Ruling] 00—3p,
indicating how obesity is to be considered. This SSR replaced an automatic
designation of obesity as a Listed Impairment, based on a claimant’s height
and weight, with an individualized inquiry, focused on the combined effect of
                                                                            ’rof
obesity and other severe impairments afflicting the claimant.” Diaz v. Comm
Soc. Sec., 577 F.3d 500, 503 (3d Cir. 2009) (citing SSR OO—3p, 65 Fed.Reg.
31039, 31040—42 (May 15, 2000)); see also Websterv. Astrue, 628 F.Supp.2d
1028, 1031 (S.D.Iowa 2009) (explaining “This SSR points out that obesity is a
life long impairment, and that although the obesity listing was deleted, the
impairment requires special consideration in the evaluation of a disability
claim,” and, on remand, directing “both the AI2 and counsel.        .  to read this
                                                                        .




ruling carefully, and then apply it to the facts of Plaintiffs case”).
      In 2002, SSR O0—3p was superseded by SSR O2—lp, 67 Fed.Reg. 57859—
02 (Sept. 12, 2002), but SSR O2—lp did not materially amend SSR OO—3p. See
Diaz, 577 F.3d at 503.
       SSR O2—lp provides the following guidance:
       [W]e consider obesity to be a medically determinable impairment
       and remind adjudicators to consider its effects when evaluating
       disability. The provisions also remind adjudicators that the
       combined effects of obesity with other impairments can be greater
       than the effects of each of the impairments considered separately.
       They also instruct adjudicators to consider the effects of obesity
       not only under the listings but also when assessing a claim at
       other steps of the sequential evaluation process, including when
       assessing an individual’s residual functional capacity.

       Because there is no listing for obesity, we will find that an
       individual with obesity “meets” the requirements of a listing if he or
       she has another impairment that, by itself, meets the requirements
       of a listing. We will also find that a listing is met if there is an
       impairment that, in combination with obesity, meets the
       requirements of a listing.... For example, when evaluating
       impairments under mental disorder listings 12.05C, 1 12.05D, or


                                              15
      112.05F, obesity that is “severe,”     satisfies the criteria in listing
                                            ...




      12.05C for a physical impairment imposing an additional and
      significant work-related limitation of function and in listings
      1 12.05D and 1 12.0SF for a physical impairment imposing an
      additional and significant limitation of function.... We may also
      find that obesity, by itself, is medically equivalent to a listed
      impairment.... We will also find equivalence if an individual has
      multiple impairments, including obesity, no one of which meets or
      equals the requirements of a listing, but the combination of
      impairments is equivalent in severity to a listed impairment.

Social Security Ruling, SSR   O2—lp; Titles II and XVI:   Evaluation of Obesity, 67

FR 57859—02.
       Obesity is thus mentioned as a potential exacerbating factor in several
                                                                        ers,
listings. For instance, Listing 1.00, concerning musculoskeletal disord
states that:
      Obesity is a medically determinable impairment that is often
      associated with disturbance of the musculoskeletal system, and
      disturbance of this system can be a major cause of disability in
      individuals with obesity. The combined effects of obesity with
      musculoskeletal impairments can be greater than the effects of
      each of the impairments considered separately. Therefore, when
      determining whether an individual with obesity has a listing-level
      impairment or combination of impairments, and when assessing a
      claim at other steps of the sequential evaluation process, including
      when assessing an individual’s residual functional capacity,
      adjudicators must consider any additional and cumulative effects
      of obesity.

20 C.F.R. Pt. 404, subpt. P., app. 1,   ¶   1.OOQ.

      At step two, the AM found that Mr. Dixon’s obesity was a severe
impairment. (R. 19) However, at step 3 the AM failed to consider the
                                                                          if he
cumulative and additional effects of Mr. Dixon’s obesity when determining
qualified for one of the listed impairments. The AM provides a conclusory
discussion of Mr. Dixon’s obesity at step three. The opinion states:
      I have also given consideration to Social Security Ruling O2—lp,
      which instructs adjudicators to consider the effects of obesity not
      only under the listings, but also when assessing a claim at other
      steps of the sequential evaluation process, including when
      assessing an individual’s residual functional capacity. When


                                                  16
      obesity is identified as a medically determinable impairment,
      consideration will be given to any functional limitations resulting
      from the obesity in the residual functional capacity assessment in
      addition to any limitations resulting from any other physical or
      mental impairment identified.
                                                                       four and
(R. 20) The AU goes on to state that he considered obesity at steps
                                                                      context of
five and then reiterates that “I have fully considered obesity in the
                                                                       tion. (N. 20)
the overall record evidence in making this decision” without elabora
True, the AM cites SSR 02—ip; more is required, however, to demonstrate
                                                                               that
                                                                       ction
the AU satisfied the obligation to consider whether obesity, in conjun
with other impairments, equals a listing.
                                                                          ent
      The AU’s discussion of obesity at step three does not show suffici
                                                                   pursuant to
analysis. The AU notes that he “evaluated the impairment herein
                                                                     does not
the extensive and detailed guidelines set forth in SSR O2—lp,” but
actually, medically or factually, address whether Mr. Dixon’s obesity
                                                                    or equal a
compounds his other impairments so that his impairments meet
listed impairment. “(IJt is the AU’s responsibility  . to identify the relevant
                                                         .   .




                                                                       t granting
listed impairment(s) and develop the arguments both for and agains
                                                                   52 (3d Cir.
benefits.” Torres z,’. Comm’r of Soc Sec., 279 Fed.Appx. 149, 151—
                                                                   n.2 (3d Cir.
2008) (quoting Burnett z’. Comm’r of Soc. Sea, 220 F.3d 112, 120
2000)) (internal quotations omitted); see also SSR O2—lp.
                                                                      sed
      The Commissioner then suggests that, in any case, the AU discus
                                                                     ination.
Mr. Dixon’s obesity later, at steps four and five in his RFC determ
                                                                        height, his
There, says the Commissions, the AU “noted Plaintiffs obesity, his
                                                                       is sufficient
weight, and his BMI (TN. 23, 25).” This, the Commissioner argues,
                                                                        15.) Diaz
to satisfy the requirements of SSR O2—lp and Diaz. (See SSA Br. at
                                                                      effects of a
mandates, however, that “an AU must meaningfully consider the
                                                                        ments, on
claimant’s obesity, individually and in combination with her impair
                                                                 step.” Diaz, 577
her workplace function at step three and at every subsequent
                                                                    engage the
F.Sd at 504 (emphasis added). Diaz also mandates that the AU
                                                                  that an appellate
evidence and “clearly set forth the reasons for his decision” so



                                             17
                                                                       clearly
court can conduct “meaningful judicial review.” See El. (“an AU must
                                                                     condition
set forth the reasons for his decision. Conclusory statements that a
does not constitute the medical equivalent of a listed impairment are
                                                                      an
insufficient. The AU must provide a ‘discussion of the evidence’ and
                                                                           gful
‘explanation of reasoning’ for his conclusion sufficient to enable meanin
                                                                       F.3d 112,
judicial review.”) (citing Burnett ii. Comm’r of Soc. Sec. Admin., 220
                                                                      evidence
119 (3d Cir. 2000)). A blanket statement that an AU has considered
                                                                         thing as
or one reference to a claimant’s weight at another step is not the same
                                                                        reasons
an AU’s actually discussing the evidence and clearly setting forth the
for his decision as Diaz and Burnett require, at step three.
                                                                          ’s
      Finally, as discussed below, the AU’s failure to consider Mr. Dixon
obesity at step three is additionally problematic in conjunction with his
analysis of the severity of Mr. Dixon’s other physical impairments.
                       ii.   Listing 1.04
                                                                             the
      In step three, this Circuit’s precedent “requires the AU to set forth
                                                                      Harris, 642
reasons for his decision.” Burnett, 220 F.3d at 119 (citing Cotter u.
F.2d 700, 704—05 (3d Cir. 1981)).
       Here, the ALT found that “the severity of the claimant’s physical
                                                                      impairment
impairments.. did not meet or medically equal the criteria of any
                 .




                                                                    record does
listed in 1.04” (Disorders of the spine) because, says the AU, “the
                                                                    equina); or
not demonstrate compromise of a nerve root (including the cauda
                                                                      listed in
 the spinal cord with additional findings” that meet the impairments
                                                                 1.04. (R. 20)
 1.04A, 1.043, or 1.04C of 20 C.F.R. pt. 404, subpt. P. app. 1 §
                                                                            s
       Here, Dixon first contends that the AU did not consider Mr. Dixon’
                                                                       but also
 constellation of symptoms, including not just his spinal impairment
                                                                  equivalent to
 his obesity, to determine whether his symptoms were medically
                                                                 that contention
 the impairments listed in 1.04. (P1. Br. 22—23) To some degree,
                                                                       erred at
 echoes the one discussed above. Second, Dixon asserts that the AU
                                                               Dixon’s
 step 3 because the decision states in conclusozy fashion that




                                             18
                                                                  ned analysis
impairments do not meet the criteria in 1.04, but offers no reaso
explaining why those impairments are insufficient. (Id. 24)
      Paragraph A of 1.04 is most relevant here. To meet the severity
                                                                        rders, such
requirements, a claimant must exhibit one or more listed spine diso
                                                                     sis,
as herniated nucleus pulposus, spinal arachnoiditis, spinal steno
                                                                     omise of a
osteoarthritis, or degenerative disc disease, that result in a compr
                                                                          ce of
nerve root (including the cauda equina) or the spinal cord with eviden
                                                                       on of pain,
nerve root compression characterized by neuro-anatomic distributi
                                                                  ciated muscle
limitation of motion of the spine, motor loss (atrophy with asso
                                                                     loss and, if
weakness or muscle weakness) accompanied by sensory or reflex
                                                                       test (sitting
there is involvement of the lower back, positive straight-leg raising
and supine).
                                                                        s that
      The AL) concedes that Mr. Dixon has had a history of back issue
                                                             ir discs in his
are severe. Beginning in 2005, Mr. Dixon had surgery to repa
                                                               a spinal fusion.
back. In 2009, he had to have surgery again, this time having
                                                               ms beginning in
Nevertheless, the AL) seemingly discredits Mr. Dixon’s sympto
                                                                never been
2013 because “[aifter his surgery in 2009, the claimant has
                                                                     not strain
hospitalized for any orthopedic related disorders.” (1?. 26) It does
                                                              nd could inflame a
imagination that being hit by a car and thrown to the grou
                                                                      l record here
prior back condition. Indeed, there is no question that the medica
                                                             disease (R. 19) The
 establishes that Mr. Dixon suffers from a degenerative disc
                                                                as to meet the
 only question is whether his spinal cord was compromised so
 additional symptoms listed in 1.04A.
                                                               ests that after
       The record here contains substantial evidence that sugg
                                                                 d significant
 being struck by the vehicle on July 13, 2013, Mr. Dixon suffere
                                                          when his condition
 physical impairments until approximately October 2014,
                                                                 was last
 began to improve. From October 2014 until the date Mr. Dixon
                                                                while still
 insured in September 2016, the record suggests that Mr. Dixon,
 suffering from back pain, began to improve more rapidly.
                                                                  periods. The
       The AL) fails to observe the distinction between those two
                                                                to October
 opinion seems to discount the medical records from July 2013

                                              19
                                                                      2014.
2014, noting that Mr. Dixon began to experience improvement in late
                                                                         for the
This falls short of substantial evidence that Mr. Dixon was not impaired
entire period July 13, 2013 to September 30, 2016.
                                                                          ce
      The AW failed to give adequate consideration to the medical eviden
                                                                    y fifteen-
from July 13, 2013 through October 2014. During this approximatel
                                                                     Dc Lucia,
month period, Mr. Dixon was treated by Dr. Ryan, Nurse Practitioner
                                                                         Dixon
and Dr. Nasser. To be sure, Dr. Nasser’s notes from 2014 state that Mr.
                                                                       h. (I?.
had a normal gait, normal range of motion, and normal muscle strengt
                                                                Mr. Dixon
332—56) However, Dr. Nasser, as the AU concedes, also diagnosed
                                                                spine and
with lumbar radiculopathy (a pinched nerve) and unstable lumbar
                                                                    ed Dr.
advised that Mr. Dixon was disabled. (R. 24) It consistently remain
                                                                   have testing
Nasser’s opinion that it was medically necessary for Mr. Dixon to
                                                                       Nasser
that was directly related to the July 2013 motor vehicle accident. Dr.
sent Mr. Dixon for additional diagnostic testing, which included nerve
                                                                    Mr.
conduction studies, CT scans, and needle electromyography. (R. 341)
Dixon’s insurance repeatedly denied these requests.
      Moreover, it is also clear that Dr. Nasser’s notes indicating that Mr.
                                                                   cannot be
Dixon had a normal gait, range of motion, and muscle strength
                                                                       r why the
reconciled with the opinions of Dr. Ryan and NP De Lucia. It is unclea
                                                                23—24) The AU
AU discounted Dr. Ryan’s and NP De Lucia’s assessments. (R.
                                                                 s; the AU only
 does not specifically address NP De Lucia’s reports and finding
                                                                     beginning to
 points to late 2014 entries where Mr. Dixon reported that he was
                                                                          in June
 improve. Notably, almost a year after the accident, NP De Lucia found
                                                                     he was
 2014 that Mr. Dixon was unable to hold his body and head erect,
                                                                 flexion,
 unbalanced, had poor muscle/strength/tone, he had decreased
                                                                 was able to
 rotation, and extension of his lumbar spine, unsteady gait, but
                                                                       note these
 walk on his heels and toes. (R. 387—888) NP De Lucia continues to
                                                                   concludes from
 deficiencies into the fall of 2014. Nevertheless, the AU broadly
                                                                     were negative,
 this that Mr. Dixon had normal gait, his straight leg raising tests
                                                                   extremities. It is
 and that he had normal motor strength in his upper and lower
                                                               and additional
 only in the fall of 2014, when Mr. Dixon received a TENS unit

                                             20
                                                                             ber
therapy, that he began to feel better. (See, e.g., R. 416—17 (De Lucia Novem
2014 notes); R. 418 (De Lucia December 2014 notes))
      Likewise, Dr. Nasser’s assessment of Mr. Dixon’s gait and muscle
                                                                       h April
strength cannot be squared with Dr. Ryan’s. From January 2014 throug
                                                                 suffered from
2014, Mr. Dixon was seen by Dr. Ryan who found that Mr. Dixon
                                                                      his
pain, spasms, tender muscles in his back, swelling with tenderness in
                                                                     59, 361—62)
spine, weakness, and decreased joint mobility. (See, e.g., R. 358—
       Collectively, there is substantial evidence that contradicts the AU’s
                                                                           both the
finding that “every physical examination reflects full motor strength of
                                                                  sure, is entitled
upper and lower extremities bilaterally.” (R. 26) The AU, to be
                                                                  however, the
to sift the evidence and decide which accounts to credit. Here,
                                                                            r 2014
AU failed to address the conflicting evidence from July 2013 to Octobe
                                                                           be
regarding Mr. Dixon’s impairments and failed to explain why it should
                                                                    alone, would
disregarded at step three of the analysis. That flaw, even standing
                                                                 performed. See
be grounds for remand so that the necessary balancing can be
                                                                there is
Fargnoli u. Massanari, 247 F.3d 34, 42 (3d Cir. 2001) (“Where
                                                                    larly acute
conflicting probative evidence in the record, we recognize a particu
                                                                   sions, and will
need for an explanation of the reasoning behind the AU’s conclu
                                                                   ed.”); Burnett,
vacate or remand a case where such an explanation is not provid
                                                                  AU to set forth
220 F.3d at 119 (3d Cir. 2000) (stating “this Court requires the
                                                             merely stated a
 the reasons for his decision” and remanding because “the AU
                                                              or equal any
 summary conclusion that appellant’s impairments did not meet
                                                                    ments,
 Listed Impairment, without identifying the relevant listed impair
                                                                Clifton v. Chater,
 discussing the evidence, or explaining his reasoning”) (citing
                                                              72, 2008 WL
 79 F.3d 1007 (10th Cir. 1996); Logan v. Astrue, CIV.A. 07—14
                                                                  disregard
 4279820 (W.D. Pa. Sept.16, 2008) (“an AU may not capriciously
                                                                discredit medical
 competent medical evidence, however, an AU is permitted to
                                                                  ed that the AU
 evidence that conflicts with other evidence in the record, provid
 provides his or her reasons for doing so”).




                                               21
      While the AU is best positioned to judge a claimant’s impairments,
“appellate courts retain a responsibility to scrutinize the entire record and to
reverse or remand if the Secretary’s decision is not supported by substantial
evidence.” Reefer v. Bamhart, 326 F.3d 376, 379 (3d Cir. 2003). Here, the AU’s
disregard for Mr. Dixon’s physical impairments and obesity from July 2013 to
October 2014 call for a remand. Additionally, because I am not satisfied that
Mr. Dixon’s obesity was adequately considered at step three, I will further
remand for additional findings as to how, if at all, Mr. Dixon’s obesity impacts
the AU’s findings at step three as to the entire period from July 2013 to
September 30, 2016.
 II.   CONCLUSION
      For the foregoing reasons, the case is REMANDED to the Commissioner
for additional proceedings consistent with this opinion.
      On remand, the AU shall fully develop the record and explain his
findings at step three, including an analysis of whether Dixon’s combined
impairments, including obesity, are equivalent in severity to one of the listed
impairments. The AU shall consider whether there was a disability in part of
the claimed period, i.a, July 2013 to October 2014. If necessary, the
                                                                              ce
assessment at step four shall likewise consider all pertinent medical eviden
and explain how any conflicts were reconciled. Finally, if it is necessary to
reach step five, the AM is directed to make the requisite factual findings with
regard to the level and transferability of Dixon’s skills.
       I express no view, however, as to what those findings should be. A
separate order will issue.
Dated: February 20, 2020                           /            A
                                                 I
                                             HonL Kevin Mc?iulty
                                                                            *
                                              United States District Jud




                                            22
